DETAILED ACTION  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 6,061,984 to Rose.  
Rose discloses a support structure (pictured below) comprising a first support formed by a first cross member support (14) adjacent to a second cross support member (14), and a plurality of legs (12) depending from the first support for supporting the first support on a surface (10), as recited in claim 1.  The legs are connected to the first support, as recited in claim 5.  A pipe assembly (18) extends across the first cross member support and the second cross member support as recited in claim 6.
                         
    PNG
    media_image1.png
    276
    353
    media_image1.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 9,296,559 to Nomura et al.  
Nomura et al. discloses a support structure (pictured below) comprising a first support from by a first cross member support (26a) joined to an adjacent second cross member support (26a) by a first side member (25) and an adjacent second side member (25b), and a plurality of legs depending from the first support for supporting the first support on a surface, as recited in claim 7.
                                 
    PNG
    media_image2.png
    416
    281
    media_image2.png
    Greyscale
 
Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0183330 to Simmons et al.  
Simmons et al. discloses a support structure (pictured below) comprising a first cross member support (30), which extends longitudinally into the page, (x-axis), on which the conduits (36) rest, adjacent a second cross member support (30), not shown but extending further along the same longitudinal axis, and a plurality of legs (28) depending from the first support for supporting the first support on a surface (34), as recited in claim 1.  Simmons et al. further discloses a second support formed by an upper cross member (above the second cross member) adjacent to a lower cross member, and beyond that a third support formed by an upper cross member adjacent a lower cross member, wherein the second and third supports are disposed adjacent to each other, as recited in claim 2.  The legs are connected to the first support, as recited in claim 5, and a pipe assembly (36) extends across the first and second cross member supports, as recited in claim 6.

    PNG
    media_image3.png
    406
    634
    media_image3.png
    Greyscale
                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. in view of Simmons et al.  
Nomura et al. discloses the recited structure, and discloses the support operable for supporting a general article (W), but does not specifically disclose the structure supporting a pipe assembly.  Simmons et al. discloses a similar support structure onto which a pipe assembly is provided.  It would have been obvious to one having ordinary skill in the art at the time the invention as filed to provide onto the support of Nomura et al. a pipe assembly, as suggested by Simmons et al. wherein rack assemblies are known in the art to support pipe assemblies.  
          
Allowable Subject Matter
Claims 13-15 are allowed.
Claims 3, 4 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing pipe/conduit supporting structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


October 13, 2022
P. F. Brinson